DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 21, 25-30, 33-35, 40, 41, and 44-50 filed 2/28/2022 are allowed for the reasons set forth below. 

Re Claim 21:  
Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) teaches a method for rendering an image comprising the steps of: 
receiving (i) content data representative of one or more objects in a source image that evokes an emotional response and (ii) style data representative of one or more rendering styles of a style image (
Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network); and 
Processing, using a trained convolutional neural network including a pre-trained learning process, the content data and the style data (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity. 
Lee teaches at Paragraph 0095-0096 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image….at this time, the color for decreasing the emotion factor corresponding to the degree of excitability and the color for increasing the emotion factor corresponding to the degree of positivity may be set by the controller 140 based on correlation information between the color and the emotion factor obtained from an external server and may be set by the user through the inputter 130. Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Lee at least suggests the claim limitation: 
the processing including: 
Extracting object related information from the content data (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression); 
Extracting rendering style related information from the style data (Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity…the controller 140 may determine the difference value between the user’s current emotional state and the target emotional state based on the image data of the user and the bio-signal); 
Rendering a target image using the extracted object related information and the extracted rendering style related information such that the target image corresponds to the source image and includes the one or more objects incorporated with the one or more rendering styles such that the target image evokes an emotional response that is different from the emotional response evoked by the source image (Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity and at Paragraph 0095 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image. 
Lee teaches at Paragraph 0095-0096 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image….at this time, the color for decreasing the emotion factor corresponding to the degree of excitability and the color for increasing the emotion factor corresponding to the degree of positivity may be set by the controller 140 based on correlation information between the color and the emotion factor obtained from an external server and may be set by the user through the inputter 130. Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140). 

Krokhalev et al. US-PGPUB No. 2020/0234482 (hereinafter Krokhalev)/Savchenkov et al. US-PGPUB No. 2020/0234034 (hereinafter Savchenkov) teaches the claim limitation: 
the processing including: 
Extracting object related information from the content data (Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to analyze the scenario video to extract facial expressions and movement of person depicted in the scenario video and at Paragraph 0048 that the scenario video 310 may depict at least a head and a face of a person 320 who can talk, move the head and express emotion. 
Savchenkov teaches at Paragraph 0041-0044 that the computing device 110 can be configured to analyze the source video to extract parameters of facial expressions of user 110….to analyze the stored images of the user 130 in order to extract facial parameters of the user 130 and at Paragraph 0049 that the face reenactment system 220 can be configured to analyze frames 310 of the source video 305 to extract source parameters 330); 
Extracting rendering style related information from the style data (Krokhalev teaches at Paragraph 0055 that the target image preprocessing module 420 may be configured to detect 2D facial landmarks and visible parts of the head in the target image 125 and fit the 3D facial model to the 2D facial landmarks and visible parts of the head in the target image 125 and teaches at Paragraph 0048 that the portrait animation system may be configured to change the target image 125 by transferring facial expression and head movements of the person 320 to the target face 140. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140); 
Classifying one or more extracted rendering styles to one or more emotion scores (Krokhalev teaches at Paragraph 0055 that the target face may not have a neutral facial expression, eyes closed or mouth open and a person depicted on the target image may be of a different age than the person depicted in the scenario video. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth); and 
Rendering a target image using the extracted object related information and the extracted rendering style related information such that the target image corresponds to the source image and includes the one or more objects incorporated with the one or more rendering styles such that the target image evokes an emotional response that is different from the emotional response evoked by the source image (Savchenkov teaches at Paragraph 0058 that the DNN 415 can be trained to generate photorealistic images of the mouth and eyes regions of a face…using a generative adversarial network to predict the mouth and eye regions and desired facial expression of a current frame. The DNN 415 may allow synthesizing mouth and eyes regions with desired parameters for facial expression. 
Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to transfer the facial expressions and movement of the person to the target face in the target image 125 to make the target face 140 to repeat the facial expression and movement of the person in the scenario video in real time and at Paragraph 0102 that DNN can be trained and used to predict other parts of target image 125). 


The prior art references do not anticipate or suggest the new claim limitation of “wherein the trained convolutional neural network is created based on: training a convolutional neural network using a first dataset containing images with known object classification to generate a first convolutional neural network arranged to perform object identification such that the first convolutional neural network is operable to process source images to extract object information from the source images; replacing a final output layer of the first convolutional neural network with a layer of emotional states nodes arranged to represent emotional states while retaining parameters of the first convolutional neural network except the final output layer so as to generate a manipulated convolutional neural network; and training the manipulated convolutional neural network using a second dataset containing images with known emotion scores to generate the trained convolutional neural network.” in a method for rendering an image, set forth in the base claim 21.  The base claims 41 and 47 are allowed for the same reasons as the claim 21. The dependent claims 25-30, 33-35 and 36, 40 and 46 and 48 are dependent upon the base claim 21 and are allowed for the same reasons as the base claim 21. The dependent claims 44, 45 and 49 are dependent upon the claim 41 and are allowed for the same reasons as the claim 41. The claim 50 is dependent upon the claim 47 and is allowed for the same reason as the claim 47. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613